SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petróleo Brasileiro S.A. - Petrobras Financial Statements December 31, 2012 and 2011 (Free translation of the original report in Portuguese) Petróleo Brasileiro S.A. - Petrobras Contents Report of Independent Registered Public Accounting Firm 4 - 5 Statement of Financial Position 6 Statement of Income 7 Statement of Comprehensive Income 8 Statement of Changes in Shareholders’ Equity 9 Statement of Cash Flows 10 - 11 Statement of Added Value 12 Consolidated Segment Information 13 - 16 Social Balance 17 - 19 Notes to the Financial Statements 1 The Company and its operations 20 2 Basis of preparation of the financial statements 20 3 Basis of Consolidation 23 4 Summary of significant accounting policies 24 5 Cash and cash equivalents 33 6 Marketable securities 34 7 Trade receivables 34 8 Inventories 35 9 Mergers, split-offs and other information about investments 36 10 Investments 37 11 Property, plant and equipment 41 12 Intangible assets 43 13 Exploration for and evaluation of oil and gas reserves 46 14 Trade payables 47 15 Finance Debt 48 16 Leases 52 17 Related parties 53 18 Provision for decommissioning costs 59 19 Taxes 59 20 Employee benefits (Post-employment) 62 21 Profit sharing 68 22 Shareholders’ equity 68 23 Sales revenues 72 24 Other operating expenses, net 72 25 Expenses by nature 73 26 Net finance income (expense) 73 27 Provisions for legal proceedings, contingent liabilities and contingent assets 74 28 Natural Gas Purchase Commitments 79 29 Guarantees for concession agreements for petroleum exploration 79 30 Risk management and derivative instruments 79 31 Fair value of financial assets and liabilities 88 32 Insurance 89 33 Subsequent Events 89 Information on reserves (unaudited) 90 2 Independent auditor's report To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have audited the accompanying financial statements of Petróleo Brasileiro S.A. Petrobras ("Company" or "Petrobras"), which comprise the balance sheet as at December 31, 2012 and the statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as at December 31,2012 and the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the financial statements Management is responsible for the preparation and fair presentation of the parent company financial statements in accordance with accounting practices adopted in Brazil, and for the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. 3 In making those risk assessments, the auditor considers internal control relevant to the Company's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the parent company financial statements In our opinion, the parent company financial statements referred to above present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras as at December 31, 2012, and its financial performance and its cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as at December 31, 2012, and their financial performance and their cash flows for the year then ended, in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis of matter As discussed in note 2 to these financial statements, the parent company financial statements have been prepared in accordance with accounting practices adopted in Brazil. In the case of Petróleo Brasileiro S.A. - Petrobras, these practices differ from IFRS applicable to separate financial statements only in relation to the measurement of investments in subsidiaries, associates and jointly-controlled entities based on equity accounting, while IFRS requires measurement based on cost or fair value, and the maintenance of the balances of deferred charges existing as at December 31, 2008, which are being amortized. Our opinion is not qualified in respect of this matter. Other matters Audit of prior-year information The financial statements of the Company for the year ended December 31, 2012, presented for comparison purposes, were audited by another firm of auditors whose report, dated February 9, 2012, expressed an unmodified opinion on those statements. 4 Statements of added value, business segment reporting and social balance We have also audited the parent company and consolidated statements of value added for the year ended December 31, 2012, the presentation of which is required by Brazilian Corporation Law for public companies, the consolidated statements of business segment reporting and the consolidated accounting information contained in the social balance, which are the responsibility of the Company's management, considered as supplementary information by IFRS, which does not require the presentation of the statements of value added and social balance. These statements were submitted to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. Rio de Janeiro, February 4, 2013 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ /s/ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ 5 Petróleo Brasileiro S.A. - Petrobras Statement of financial position December 31, 2012 and 2011 (In millions of reais) Consolidated Parent Company Consolidated Parent Company Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 5 27,628 35,747 17,393 18,858 Trade payables 14 24,775 22,252 26,918 22,601 Marketable securities 6 21,316 16,808 23,379 23,625 Current debt 15 15,283 18,884 15,519 12,252 Trade and other receivables, net 7.1 22,681 22,053 17,374 21,068 Current portion of finance lease obligations 16.1 37 82 1,741 1,922 Inventories 8 29,736 28,447 24,908 22,434 Taxes payable 19.1 12,522 10,969 10,518 9,258 Recoverable taxes 19.1 11,387 12,846 8,836 9,372 Dividends payable 22.5 6,154 3,878 6,154 3,878 Advances to suppliers 1,895 1,389 1,682 1,040 Employee short-term benefits (compensation, profit sharing, charges) 4,420 4,742 3,801 4,015 Others 3,459 3,874 2,631 1,647 Pension and medical benefits 20 1,610 1,427 1,518 1,341 Others 4,819 5,978 1,831 1,669 118,102 121,164 96,203 98,044 69,620 68,212 68,000 56,936 Non-current assets Non-current liabilities Long-term receivables Non-current debt 15 180,818 136,405 70,271 43,055 Trade and other receivables, net 7.1 9,075 6,103 8,646 12,843 Finance lease obligations 16.1 176 183 6,021 7,422 Marketable securities 6 359 5,747 288 5,219 Deferred taxes 19.2 39,262 33,230 35,184 29,408 Judicial deposits 27.2 5,510 3,902 4,676 3,410 Pension and medical benefits 20 18,953 16,653 17,638 15,352 Deferred taxes 19.2 11,293 8,042 6,664 3,171 Provisions for legal proceedings 27 2,585 2,041 1,504 1,015 Other Tax assets 19.1 10,673 9,214 7,449 6,334 Provision for decommissioning costs 18 19,292 8,839 18,391 8,241 Advances to suppliers 6,449 5,892 2,061 1,011 Others 1,577 2,310 4,504 3,123 Others 3,855 3,234 3,186 2,322 262,663 199,661 153,513 107,616 47,214 42,134 32,970 34,310 Shareholders' equity 22 Investments 10 12,477 12,248 78,488 57,239 Share capital 205,392 205,380 205,392 205,380 Property, plant and equipment 11 418,716 343,117 279,824 227,479 Additional paid in capital 631 563 939 859 Intangible assets 12 81,207 81,434 77,349 77,709 Profit reserves 134,928 122,623 134,981 122,963 Deferred Assets - - 119 246 Accumulated other comprehensive income (loss) 2,128 1,273 2,128 1,273 343,079 329,839 343,440 330,475 559,614 478,933 468,750 396,983 Non-controlling interests 2,354 2,385 - - 345,433 332,224 343,440 330,475 Total assets 677,716 600,097 564,953 495,027 Total liabilities and shareholder's equity 677,716 600,097 564,953 495,027 See the accompanying notes to the financial statements. 6 Petróleo Brasileiro S.A. - Petrobras Income Statement December 31, 2012 and 2011 (In millions of reais, except earnings per share) Consolidated Parent Company Note Sales revenues 23 281,379 244,176 217,346 183,821 Cost of sales (210,472) (166,939) (167,882) (124,320) Gross profit 70,907 77,237 49,464 59,501 Income (expenses) Selling expenses (9,604) (8,950) (11,819) (9,915) General and administrative expenses (9,842) (8,647) (6,843) (6,029) Exploration costs (7,871) (4,428) (7,131) (3,674) Research and development expenses (2,238) (2,444) (2,217) (2,361) Other taxes (760) (777) (338) (278) Other operating expenses, net 24 (8,195) (6,588) (7,245) (5,770) Net income before financial results, profit sharing and income taxes 32,397 45,403 13,871 31,474 Financial income (expenses), net 26 (3,723) 122 1,689 5,581 Share of profit of equity-accounted investments 84 386 8,581 5,808 Profit sharing 21 (1,005) (1,560) (815) (1,295) Net income before income taxes 27,753 44,351 23,326 41,568 Income tax and social contribution 19.3 (6,794) (11,241) (2,431) (8,467) Net income 20,959 33,110 20,895 33,101 Attributable to: Shareholders of Petrobras 21,182 33,313 20,895 33,101 Non-controlling interests (223) (203) - - 20,959 33,110 20,895 33,101 Basic and diluted earnings per share in R$ 22.6 1.62 2.55 1.60 2.54 See the accompanying notes to the financial statements. 7 Petróleo Brasileiro S.A. - Petrobras Statement of Comprehensive Income December 31, 2012 and 2011 (In millions of reais) Consolidated Parent Company Net income 20,959 33,110 20,895 33,101 Other comprehensive income Cummulative translation adjustments 1,016 1,423 1,151 1,123 Deemed cost of associates 11 10 11 10 Unrealized gains / (losses) on available-for-sale securities Recognized in shareholders' equity 1,017 136 1,017 136 Reclassified to profit or loss (1,459) 26 (1,459) 26 Unrealized gains / (losses) on cash flow hedge Recognized in shareholders' equity (5) (54) (5) (54) Reclassified to profit or loss 14 8 14 8 Deferred income taxes 148 (46) 148 (46) 742 1,503 877 1,203 Total comprehensive income (loss) 21,701 34,613 21,772 34,304 Attributable to: Shareholders of Petrobras 22,059 34,516 21,772 34,304 Non-controlling interests (358) 97 - - Total comprehensive income (loss) 21,701 34,613 21,772 34,304 See the accompanying notes to the financial statements. 8 Petróleo Brasileiro S.A. - Petrobras Statement of Changes in Shareholders’ Equity December 31, 2012 and 2011 (In millions of reais) Additional paid in capital Accumulated other comprehensive income Profit reserves Share Capital Incremental costs directly attributable to the issue of new shares Change in interest in subsidiaries Cumulative translation adjustment Other comprehensive income Legal Statutory Tax incentives Profit retention Retained earnings Total shareholders' equity attributable to shareholders of Petrobras (CPC) Deferred charges Non-controlling interests (IFRS) Total consolidated shareholders' equity (IFRS) 205,357 (477) 471 (196) 286 12,654 1,422 1,347 86,453 - 307,317 (552) 3,063 309,828 Balance at January 1, 2011 205,357 90 101,876 307,317 3,063 309,828 Capital increase with reserves 23 - (23) - Capital increase - issue of new shares - Cumulative translation adjustments - - - 1,123 - 1,123 - 300 1,423 Unrealized gains / (losses) in available-for-sale securities and cash flow hedge - 70 - 70 - - 70 Realization of deemed cost of associates - (10) - 10 - Change in interest in subsidiaries - - 865 - 865 (296) (547) 22 Net income for the year - 33,101 33,101 212 (203) 33,110 Distributions: Allocation of net income - 1,655 1,027 81 18,347 (21,110) - Dividends - (12,001) (12,001) - (228) (12,229) 205,380 (477) 1,336 927 346 14,309 2,449 1,405 104,800 - 330,475 (636) 2,385 332,224 Balance at December 31, 2011 205,380 330,475 2,385 332,224 Capital increase with reserves 12 - (12) - Capital increase - issue of new shares - Cumulative translation adjustments - - - 1,151 - 1,151 - (135) 1,016 Unrealized gains / (losses) in available-for-sale securities and cash flow hedge - (285) - (285) - - (285) Realization of deemed cost of associates - (11) - 11 - Change in interest in subsidiaries - - 80 - 80 (12) 551 619 Net income for the year - 20,895 20,895 287 (223) 20,959 Distributions: Allocation of net income - 1,045 1,027 19 9,939 (12,030) - Dividends - (8,876) (8,876) - (224) (9,100) 205,392 (477) 1,416 2,078 50 15,354 3,476 1,412 114,739 - 343,440 (361) 2,354 345,433 Balance at December 31, 2012 205,392 343,440 2,354 345,433 See the accompanying notes to the financial statements. 9 Petróleo Brasileiro S.A. - Petrobras Statement of Cash Flows December 31, 2012 and 2011 (In millions of reais) Consolidated Parent Company Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 21,182 33,313 20,895 33,101 Adjustments for: Non-controlling interests (223) (203) - - Pension and medical benefits (actuarial expense) 4,074 2,893 3,734 2,635 Share of profit of equity-accounted investments (84) (386) (8,581) (5,808) Depreciation, depletion and amortization 21,766 17,739 15,738 12,902 Impairment 1,747 1,824 491 744 Exploratory expenditures written off 5,628 2,504 5,268 2,243 Gains / (Losses) on disposal of non-current assets 80 885 113 195 Foreign Exchange variation, indexation and finance charges 8,584 6,238 2,774 (231) Deferred income taxes, net 4,256 6,157 4,465 7,208 Increase / (Decrease) in assets Trade and other receivables, net (3,068) (3,848) 4,480 (3,127) Inventories (3,560) (8,335) (2,900) (7,463) Other assets (4,051) (4,207) (6,059) (4,099) Increase / (Decrease) in liabilities Trade payables 2,115 4,112 2,329 (701) Taxes payable (2,341) (3,405) (2,523) (791) Pension and medical benefits (1,443) (1,410) (1,345) (1,314) Other liabilities (517) 2,451 245 (81) Net cash provided by / (used in) operating activities 54,145 56,322 39,124 35,413 Cash flows from Investing activities Other investments in exploration and production of oil and gas Investments in exploration and production of oil and gas (41,933) (31,412) (33,747) (24,455) Investments in refining, transportation and marketing (26,932) (26,339) (34,266) (18,586) Investments in gas and power activities (3,884) (4,517) (2,960) (2,454) Investment in international activities (4,665) (3,966) (6) (11) Investments in distribution activities (1,213) (1,070) - - investments in biofuel activities (299) (504) (408) (711) Other investments (822) (2,316) (819) (2,193) Investments in marketable securities 4,324 11,606 8,627 13,030 Dividends received 485 680 3,200 2,434 Net cash provided by / (used in) in investing activities See the accompanying notes to the financial statements. 10 Petróleo Brasileiro S.A. - Petrobras Statement of Cash Flows (continued) December 31, 2012 and 2011 (In millions of reais) Consolidated Parent Company Cash flows from Financing activities Acquisition of non-controlling interest 520 46 - - Financing and loans, net Proceeds from long-term financing 48,931 40,433 47,199 55,928 Repayment of principal (22,317) (14,523) (17,350) (39,525) Repayment of interest (9,298) (7,633) (3,293) (3,053) Assignment of receivables (FIDC NP) - - (579) (6,295) Dividends paid (6,187) (10,659) (6,187) (10,659) Net cash provided by / (used in) financing activities 11,649 7,664 19,790 Effect of exchange rate changes on cash and cash equivalents 1,026 183 - - Net increase / (decrease) in cash and cash equivalents in the year 6,331 Cash and cash equivalents at the beginning of the year 35,747 29,416 18,858 19,995 Cash and cash equivalents at the end of the year 27,628 35,747 17,393 18,858 Consolidated Parent Company 2012 2011 2012 2011 Additional information on cash flows: Amounts paid and received during the year Income tax and social contribution paid 2,170 3,438 (24) (1,176) Withholding income tax paid for third-party 3,905 3,963 (3,339) (3,389) 6,075 7,401 Non-cash Transactions (Investing and Financing) Purchase of property, plant and equipment on credit 371 17 - - Finance leases - 35 - 342 Provision for decommissioning costs - recognition 10,719 2,532 10,481 2,382 See the accompanying notes to the financial statements. 11 Petróleo Brasileiro S.A. - Petrobras Statement of Added Value December 31, 2012 and 2011 (In millions of reais) Consolidated Parent company Income Sales of products, services provided and other revenues 353,066 312,841 282,551 245,793 Provision for impairment of trade receivables (76) 22 (10) 64 Revenues related to construction of assets for own use 73,671 66,853 55,104 49,939 426,661 379,716 337,645 295,796 Inputs acquired from third parties - Materials consumed (121,064) (95,484) (95,627) (68,529) Power, third-party services and other operating expenses (86,634) (70,145) (68,067) (54,506) Tax credits on inputs acquired from third parties (21,277) (21,292) (19,669) (16,283) Impairment (1,747) (1,824) (491) (744) (230,722) (188,745) (183,854) (140,062) - Gross added value 195,939 190,971 153,791 155,734 - Retentions - Depreciation, depletion and amortization (21,766) (17,739) (15,738) (12,902) - Net added value produced by the Company 174,173 173,232 138,053 142,832 - Transferred added value - Share of profit of equity-accounted investments 84 386 8,581 5,808 Finance income - including indexation and foreign exchange variation charges 7,241 6,543 7,885 8,570 Rents, royalties and others 291 920 703 728 7,616 7,849 17,169 15,106 Total added value to be distributed 181,789 181,081 155,222 157,938 - Distribution of added value - - Personnel and officers - Direct compensation - Salaries 15,616 9% 13,513 7% 11,725 8% 10,213 6% Profit sharing 1,005 1% 1,560 1% 815 1% 1,295 1% 16,621 15,073 12,540 11,508 Benefits Short-term benefits 937 1% 823 581 528 Pension plan 2,480 1% 1,526 1% 2,315 1% 1,395 1% Medical plan 2,580 1% 2,181 1% 2,295 2% 1,976 2% FGTS 1,008 1% 861 880 1% 746 23,626 14% 20,464 10% 18,611 13% 16,153 10% Taxes Federal* 58,228 32% 61,098 34% 52,165 34% 57,033 36% State 39,508 22% 36,358 20% 24,699 15% 22,367 14% Municipal 217 186 94 79 Abroad* 6,390 4% 6,340 4% - - 104,343 58% 103,982 58% 76,958 49% 79,479 50% Financial institutions and suppliers Interest, and exchange and indexation charges 18,394 10% 13,781 8% 11,575 7% 8,813 6% Rental and affreightment expenses 14,467 6% 9,744 5% 27,183 18% 20,392 13% 32,861 16% 23,525 13% 38,758 25% 29,205 19% Shareholders Interest on capital 8,876 5% 10,436 6% 8,876 6% 10,436 7% Dividends - 1,565 1% - 1,565 1% Non-controlling interests (223) (203) - - Retained earnings 12,306 7% 21,312 12% 12,019 7% 21,100 13% 20,959 12% 33,110 19% 20,895 13% 33,101 21% Added value distributed 181,789 100% 181,081 100% 155,222 100% 157,938 100% See the accompanying notes to the financial statements. 12 Petróleo Brasileiro S.A. - Petrobras Segment Information December 31, 2012 and 2011 (In millions of reais) Exploration Refining, Gas and Transportation & Production & Marketing Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 145,573 227,643 23,209 895 79,601 34,985 - 281,379 Intersegments 143,873 74,166 2,503 719 1,724 7,542 - (230,527) - Third parties 1,700 153,477 20,706 176 77,877 27,443 - - 281,379 Cost of sales (65,651) (253,895) (19,010) (945) (72,316) (27,499) - 228,844 (210,472) Gross profit (loss) 79,922 4,199 7,285 7,486 - 70,907 Expenses 298 Selling, administrative and general expenses (963) (5,935) (1,896) (125) (4,373) (1,805) (4,647) 298 (19,446) Exploration costs (7,114) - (757) - - (7,871) Research and development expenses (1,057) (444) (74) (67) (5) (1) (590) - (2,238) Other taxes (103) (128) (116) (2) (24) (219) (168) - (760) Other operating expenses, net (1,471) (1,409) (22) (6) (87) (964) (4,236) - (8,195) Income before financial results, profit sharing and income taxes 69,214 2,091 2,796 3,740 32,397 Financial income (expenses), net - (3,723) - (3,723) Share of profit of equity-accounted investments (3) (205) 378 (52) 2 (31) (5) - 84 Profit sharing (342) (267) (38) (2) (83) (29) (244) 0 (1,005) Income before income taxes 68,869 2,431 2,715 3,680 27,753 Income tax and social contribution (23,417) 11,709 (698) 86 (922) (2,244) 8,222 470 (6,794) Net income (loss) 45,452 1,733 1,793 1,436 20,959 Net income attributable to: Shareholders of Petrobras 45,446 (22,931) 1,638 (218) 1,793 1,305 (4,936) (915) 21,182 Non-controlling interests 6 - 95 - - 131 (455) - (223) 45,452 1,733 1,793 1,436 20,959 See the accompanying notes to the financial statements. 13 Petróleo Brasileiro S.A. - Petrobras Segment Information December 31, 2012 and 2011 (In millions of reais) Exploration Refining, Gas and Transportation & Production & Marketing Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 124,028 198,516 16,295 535 73,633 28,374 - 244,176 Intersegments 123,165 63,833 2,182 482 1,223 6,320 - (197,205) - Third parties 863 134,683 14,113 53 72,410 22,054 - - 244,176 Cost of sales (55,118) (205,998) (9,550) (588) (67,630) (21,679) - 193,624 (166,939) Gross profit (loss) 68,910 6,745 6,003 6,695 - 77,237 Expenses 300 Selling, administrative and general expenses (819) (5,536) (1,739) (111) (4,024) (1,554) (4,114) 300 (17,597) Exploration costs (3,674) - (754) - - (4,428) Research and development expenses (1,248) (470) (116) (50) (9) (1) (550) - (2,444) Other taxes (80) (90) (165) (1) (41) (192) (208) - (777) Other operating expenses, net (1,237) (930) (513) (60) (44) (668) (3,136) - (6,588) Income before financial results, profit sharing and income taxes 61,852 4,212 1,885 3,526 45,403 Financial income (expenses), net - 122 - 122 Share of profit of equity-accounted investments 74 (165) 398 26 9 40 4 - 386 Profit sharing (488) (348) (61) (2) (118) (52) (491) - (1,560) Income before income taxes 61,438 4,549 1,776 3,514 44,351 Income tax and social contribution (20,863) 5,051 (1,411) 94 (601) (1,547) 6,920 1,116 (11,241) Net income (loss) 40,575 3,138 1,175 1,967 33,110 Net income attributable to: Shareholders of Petrobras 40,594 (9,955) 3,109 (157) 1,175 1,949 (1,237) (2,165) 33,313 Non-controlling interests (19) (15) 29 - - 18 (216) - (203) 40,575 3,138 1,175 1,967 33,110 See the accompanying notes to the financial statements. 14 Petróleo Brasileiro S.A. - Petrobras Segment Information December 31, 2012 and 2011 (In millions of reais) Exploration Refining, Gas Assets and Transportation & Production & Marketing Power Biofuels Distribution International Corporate Eliminations Total Current assets 13,415 41,610 7,377 239 6,490 7,186 55,956 118,102 Non-current assets 296,784 145,285 50,768 2,311 10,125 31,098 23,994 559,614 Long-term receivables 10,462 9,364 3,504 33 3,785 4,564 16,253 (751) 47,214 Investments 164 5,920 2,371 1,757 31 1,915 319 - 12,477 Property, plant and equipment 210,029 129,686 44,108 521 5,585 22,237 6,550 - 418,716 Intangible assets 76,129 315 785 - 724 2,382 872 - 81,207 As of December 31, 2012 310,199 186,895 58,145 2,550 16,615 38,284 79,950 677,716 Current assets 10,537 41,203 4,707 239 7,956 8,272 61,886 121,164 Non-current assets 254,164 116,982 47,150 2,180 6,936 28,167 23,984 478,933 Long-term receivables 7,766 7,910 3,050 32 1,344 5,465 17,197 (630) 42,134 Investments 23 6,306 2,160 1,612 84 1,873 190 - 12,248 Property, plant and equipment 170,010 102,473 41,208 536 4,709 18,516 5,665 - 343,117 Intangible assets 76,365 293 732 - 799 2,313 932 - 81,434 As of December 31, 2011 264,701 158,185 51,857 2,419 14,892 36,439 85,870 600,097 See the accompanying notes to the financial statements. 15 Petróleo Brasileiro S.A. - Petrobras Segment Information December 31, 2012 and 2011 (In millions of reais) Exploration Refining, Gas Income statement and Transportation & Production & Marketing Power Distribution Corporate Eliminations Total Sales revenues 10,468 17,533 1,175 10,133 - 34,985 Intersegments 7,472 4,290 73 31 - (4,324) 7,542 Third parties 2,996 13,243 1,102 10,102 - - 27,443 Income before financial results, profit sharing and income taxes 4,702 262 141 33 3,740 Net income attributable to shareholders of Petrobras 2,509 243 132 33 1,305 Exploration Refining, Gas Income statement and Transportation & Production & Marketing Power Distribution Corporate Eliminations Total Sales revenues 8,615 14,241 909 8,320 - 28,374 Intersegments 6,373 3,585 39 45 - (3,722) 6,320 Third parties 2,242 10,656 870 8,275 - 11 22,054 Income before financial results, profit sharing and income taxes 3,969 190 120 3,526 Net income attributable to shareholders of Petrobras 2,217 262 99 1,949 Exploration Refining, Gas and Transportation & Production & Marketing Power Distribution Corporate Eliminations Total Total assets As of 12.31.2012 30,817 4,913 1,551 2,217 3,227 38,284 As of 12.31.2011 27,358 6,365 1,742 1,889 3,412 36,439 See the accompanying notes to the financial statements. 16 Petróleo Brasileiro S.A. - Petrobras Social balance December 31, 2012 and 2011 (In millions of reais) Consolidated 1 - Calculation basis Consolidated sales revenues (SR) 281,379 244,176 Consolidated net income before profit sharing and taxes (OI) 28,758 45,911 Consolidated gross payroll (GP) 15,511 13,026 % of Amount % of 2 - Internal Social Indicators (i) Amount GP SR GP SR Meal and food 890 5.74% 0.32% 845 6.49% 0.35% Compulsory payroll charges 7,707 49.69% 2.74% 6,477 49.72% 2.65% Pension 686 4.42% 0.24% 328 2.52% 0.13% Health Care 2,888 18.62% 1.03% 2,427 18.63% 0.99% Health and Safety 201 1.30% 0.07% 180 1.38% 0.07% Education 175 1.13% 0.06% 133 1.02% 0.05% Culture 10 0.06% 0.00% 11 0.08% 0.00% Professional training and development 501 3.23% 0.18% 418 3.21% 0.17% Day-care assistance 99 0.64% 0.04% 90 0.69% 0.04% Profit sharing 1,005 6.48% 0.36% 1,560 11.98% 0.64% Other 82 0.53% 0.03% 76 0.58% 0.03% Total - Internal social indicators 14,244 91.84% 5.07% 12,545 96.30% 5.12% % of Amount % of 3 - External Social Indicators (i) Amount OI SR OI SR Income and Work Opportunities Generated 51 0.18% 0.02% 48 0.10% 0.02% Education for Professional Skills 61 0.21% 0.02% 57 0.12% 0.02% Rights of Children and Adolescents Guarantee (I) 60 0.21% 0.02% 70 0.15% 0.03% Culture 189 0.66% 0.07% 182 0.40% 0.07% Sport 61 0.21% 0.02% 80 0.17% 0.03% Other 29 0.10% 0.01% 33 0.07% 0.01% Total contributions for the community 451 1.57% 0.16% 470 1.02% 0.19% Taxes (excluding payroll charges) 100,087 348.03% 35.57% 97,826 213.08% 40.06% Total - External social indicators 100,538 349.60% 35.89% 98,296 214.10% 40.26% % of Amount % of 4 - Environmental Indicators (i) Amount OI SR OI SR Investments related to the Company’s production/operation 2,827 9.83% 1.00% 2,550 5.55% 1.04% Investments in external programs and/or projects 101 0.35% 0.04% 172 0.37% 0.07% Total environmental investments 2,928 10.18% 1.04% 2,722 5.93% 1.11% With respect to establishing “annual goals” for minimizing wastage, input general consumption in production/operation and for increasing efficiency in the use of natural resources, the Company: ( ) does not have goals ( ) attains from 51% to 75% ( ) does not have goals ( ) attains from 51% to 75% ( ) attains from 0 to 50% (x) attains from 76 to 100% ( ) attains from 0 to 50% (x) attains from 76 to 100% 17 Petróleo Brasileiro S.A. - Petrobras Social balance December 31, 2012 and 2011 (In millions of reais) Consolidated 5 - Indicators for the staff (i) Nº of employees at the end of the period 85,065 81,918 Nº of hirings during the period (II) 4,017 3,447 Nº of contracted employees (outsourcing) 360,372 328,133 Nº of student trainees 1,852 1,825 Nº of employees older than 45 37,373 35,927 Nº of women that work in the Company 14,536 13,860 % of leadership positions held by women 15% 14.40% Nº of Negroes that work in the Company (III) 20,158 18,468 % of leadership positions held by Negroes (IV) 25% 24.90% Nº of handicapped workers (V) 1,120 1,104 6 - Significant information with respect to the exercise of corporate citizenship (i) Goals 2013 Ratio between the Company’s highest and lowest compensation (VI) 20.54 20.54 Total number of work accidents (VII) 6,680 6,350 The social and environmental projects developed by the Company were defined by: ( ) directors (X) directors and managers ( ) all employees ( ) directors (X) directors and managers ( ) all employees The health and safety standards in the work environment were defined by: (X) directors and managers ( ) all the employees ( ) everyone + Cipa (X) directors and managers ( ) all the employees ( ) everyone + Cipa With respect to union freedom, the right to collective bargaining and internal representation of the employees, the Company: ( ) is not involved ( ) follows ILO standards (X) encourages and follows ILO ( ) will not be involved ( ) will follow ILO standards (X) will encourage and follow ILO The pension benefits include: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees Profit-sharing includes: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees In the selection of suppliers, the same ethical standards and standards of social and environmental responsibility adopted by the Company: ( ) are not considered ( ) are suggested (X) are required ( ) will not be considered ( ) will be suggested (X) will be required With respect to the participation of employees in voluntary work programs, the Company: ( ) is not involved ( ) gives support (X) organizes and encourages ( ) will not be involved ( ) will give support (X) will organize and encourage Total number of complaints and criticisms from in the Company in Procon in court in the Company in Procon in court consumers: (VIII) 16,752 10 32 8,300 - - % of claims and criticisms attended or resolved: (VIII) in the Company in Procon in court in the Company in Procon in court 94.2% 30% 53% 99% - - Total added value to be distributed (consolidated) - amount: In 2012: In 2011: Distribution of added value 58% government 14% employees 5% shareholders 16% third parties 7% retained 58% government 10% employees 7% shareholders 13% third parties 12% retained (i) Unaudited information 7 - Other information 1) The Company does not use child or slave labor, it is not involved in prostitution or sexual exploitation of children or adolescents and is not involved in corruption. 2) The Company values and respects diversity, both internally and externally. I. It includes R$ 3.3 transferred to the Fund for Infancy and Adolescence (FIA). II. Information for the Petrobras Group in Brazil, related to hiring through public selection processes. III. Information related to the employees of the Parent Company, Petrobras Distribuidora, Transpetro and Liquigás who declared to be Negroes. IV. Of the total leadership positions in the Parent Company held by employees who informed their color/race, 24.6% are held by people who declared to be Negroes. 18 Petróleo Brasileiro S.A. - Petrobras Social balance December 31, 2012 and 2011 (In millions of reais) V. Information related to the Parent company, Petrobras Distribuidora and Transpetro, which correspond to 5.6% of the permanent staff in jobs where positions are reserved for disabled people. VI. It includes the following companies: the Parent Company, Petrobras Distribuidora, Transpetro, Liquigás and Petrobras Biocombustível. VII. The numbers for 2012 have increased, since from 2012 on the numbers include first-aid assistance and non-health dismissal accidents, as well as the health-dismissal accidents (that were previously reported). VIII. The information on the Company includes the number of complaints and criticisms received by the Parent Company, Petrobras Distribuidora and Liquigás. The goals for 2013 do not include the estimates for the Customer Service Centers of Petrobras Distribuidora. 19 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) 1 The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2 Basis of preparation of the financial statements The financial statements include: Consolidated financial statements The consolidated financial statements have been prepared and are being presented in accordance with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB) and in accordance with accounting practices adopted in Brazil. Individual financial statements - The individual financial statements have been prepared in accordance with accounting practices adopted in Brazil, observing the provisions contained in the Brazilian Corporation Law, and they incorporate the changes introduced through Law 11,638/07 and Law 11,941/09, complemented by the standards, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and by rules of the Brazilian Securities Commission (CVM). - The standards, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and rules of the Brazilian Securities Commission (CVM) converge with the International Accounting Standards issued by the International Accounting Standard Board (IASB). Accordingly, the individual financial statements do not present differences with respect to the consolidated financial statements under IFRS, except for the maintenance of deferred assets, as established in CPC 43 (R1) approved by CVM deliberation 651/10. See note 3.1 for a reconciliation between the parent company’s shareholders’ equity and net income with the consolidated financial statements. The financial statements have been prepared under the historical cost convention, as modified by certain non-current assets and liabilities and non-current financial instruments. Certain amounts from prior periods have been reclassified for comparability purposes relatively to the current period presentation. These reclassifications did not affect the net income or the shareholders' equity of the Company. The annual financial statements were approved and authorized for issue by the Company’s Board of Directors in a meeting held on February 4, 2013. 20 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) Business segment reporting The information related to the operating segments (business areas) of the Company is prepared based on items directly attributable to each segment, as well as items that can be allocated to each segment on a reasonable basis. The measurement of segment results includes transactions carried out with third parties and transactions between business areas which are charged at internal transfer prices defined between the areas using methods based on market parameters. Information per business area are prepared and reported in accordance with the prevailing organizational structure, including the business areas set out below: a) Exploration and Production: This segment covers the activities of exploration, development and production of crude oil, NGL (natural gas liquid) and natural gas in Brazil, for the purpose of supplying, primarily, our domestic refineries and also selling the crude oil surplus and oil products produced in the natural gas processing plants to the domestic and foreign markets. The exploration and production segment also operates through partnerships with other companies. b) Refining, Transportation and Marketing: This segment covers the refining, logistics, transport and trading of crude oil and oil products activities, exporting of ethanol, extraction and processing of shale, as well as holding interests in companies from the petrochemical sector in Brazil. c) Gas and Power: This segment covers the a ctivities of transportation and trading of natural gas produced in Brazil and imported natural gas, transportation and trading of LNG (liquid natural gas), generation and trading of electricity, as well as holding interests in transporters and distributors of natural gas and in thermoelectric power stations in Brazil, in addition to being responsible for the fertilizer business. d) Biofuel: This segment covers the activities of production of biodiesel and its co-products, as well as the ethanol-related activities: equity investments, production and trading of ethanol, sugar and the surplus electric power generated from sugarcane bagasse. e) Distribution: This segment includes mainly the activities of Petrobras Distribuidora, which operates through its own retail network and wholesale channels to sell oil products, ethanol and vehicle natural gas in Brazil. f) International: This segment covers the activities of exploration and production of oil and gas, refining, transportation and marketing, gas and power, and distribution, carried out outside of Brazil in a number of countries in the Americas, Africa, Europe and Asia. The corporate segment comprises the items that cannot be attributed to the other segments, notably those related to corporate financial management, corporate overhead and other expenses, including actuarial expenses related to the pension and medical benefits for retired employees and their dependents. Statement of added value The statements of added value present information related to the value added by the Company (wealth created) and how it has been distributed. These statements are presented as supplementary information under IFRS and were prepared in accordance with CPC 09 – Statement of Added Value approved by CVM deliberation 557/08. 21 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) Social balance The Social Balance presents social and environmental indices, number of employees and related information, as well as relevant information with respect to the exercise of corporate citizenship. Some information was obtained through the Company’s subsidiary records and managerial information. Social balance is presented as additional information. Functional currency The functional currency of Petrobras (Parent Company) and all Brazilian subsidiaries is the Brazilian Real. The functional currency of certain subsidiaries and special purpose entities that operate in the international economic environment is the U.S. dollar and the functional currency of Petrobras Argentina is the Argentine Peso. The income statements and statement of cash flows of non-Brazilian Real functional currency subsidiaries, jointly controlled entities and associates in stable economies are translated into Brazilian Real using the monthly average exchange rates prevailing during the year. Assets and liabilities are translated into Brazilian Real at the closing rate at the date of the financial statements and the equity items are translated using the exchange rates prevailing at the dates of the transactions or valuation where items are remeasured. All exchange differences arising from the translation of the financial statements of non-Brazilian Real subsidiaries, jointly controlled entities and associates are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income in the shareholders’ equity and transferred to profit or loss in the periods when the realization of the investments affects profit or loss. Use of estimates and judgments The preparation of the financial statements requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions, and income tax and social contribution on net income (CSLL). Notwithstanding Management uses assumptions and judgments that are reviewed periodically, the actual results could differ from these estimates. 22 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) 3 Basis of Consolidation The consolidated financial statements include the financial information of Petrobras, its subsidiaries and special purpose entities. Accounting policies of subsidiaries and special purpose entities have been changed, where necessary, to ensure consistency with the policies adopted by the Company. The subsidiaries and special purpose entities set out in the table below are consolidated. Equity capital - Subscribed, paid in and voting% Subsidiaries Country Petrobras Distribuidora S.A. - BR and its subsidiaries Brazil 100.00 100.00 Braspetro Oil Services Company - Brasoil and its subsidiaries (i) Cayman Islands 100.00 100.00 Braspetro Oil Company - BOC and its subsidiaries (i) Cayman Islands 100.00 100.00 Petrobras International Braspetro B.V. - PIBBV and its subsidiaries (i) (ii) Holland 100.00 100.00 Petrobras Comercializadora de Energia Ltda. - PBEN (iii) Brazil 100.00 100.00 Petrobras Negócios Eletrônicos S.A. – E-PETRO (iv) Brazil 100.00 100.00 Petrobras Gás S.A. - Gaspetro and its subsidiaries Brazil 99.99 99.99 Petrobras International Finance Company - PifCo and its subsidiaries (i) Cayman Islands 100.00 100.00 Petrobras Transporte S.A. - Transpetro and its subsidiaries Brazil 100.00 100.00 Downstream Participações Ltda. Brazil 99.99 99.99 Petrobras Netherlands B.V. - PNBV and its subsidiaries (i) Holland 100.00 100.00 5283 Participações Ltda. Brazil 100.00 100.00 Fundo de Investimento Imobiliário RB Logística - FII Brazil 99.00 99.00 Baixada Santista Energia S.A. Brazil 100.00 100.00 Sociedade Fluminense de Energia Ltda. – SFE Brazil 100.00 100.00 Termoceará Ltda. Brazil 100.00 100.00 Termomacaé Ltda. Brazil 100.00 100.00 Termomacaé Comercializadora de Energia Ltda. Brazil 100.00 100.00 Termobahia S.A. Brazil 98.85 98.85 Ibiritermo S. A. Brazil 50.00 50.00 Petrobras Biocombustível S.A. Brazil 100.00 100.00 Refinaria Abreu e Lima S.A. Brazil 100.00 100.00 Companhia Locadora de Equipamentos Petrolíferos S.A. – CLEP Brazil 100.00 100.00 Comperj Participações S.A. Brazil 100.00 100.00 Comperj Estirênicos S.A. Brazil 100.00 100.00 Comperj MEG S.A. Brazil 100.00 100.00 Comperj Poliolefinas S.A. Brazil 100.00 100.00 Cordoba Financial Services Gmbh - CFS and its subsidiary (i) Austria 100.00 100.00 Breitener Energética S.A. and its subsidiaries Brazil 93.66 65.00 Cayman Cabiunas Investiment CO. (i) Cayman Islands 100.00 100.00 Innova S.A. Brazil 100.00 100.00 Companhia de Desenvolvimento de Plantas Utilidades S.A. - CDPU (v) Brazil 100.00 100.00 Companhia de Recuperação Secundária S.A. - CRSEC Brazil 100.00 100.00 Petrobras Química S.A. - Petroquisa and its subsidiaries (vi) Brazil - 100.00 Arembepe Energia S.A. (vii) Brazil 100.00 30.00 Energética Camaçari Muricy S.A. (vii) Brazil 71.60 49.00 Companhia Integrada Têxtil de Pernanbuco S.A. - CITEPE (viii) Brazil 100.00 - Companhia Petroquímica de Pernanbuco S.A. - SUAPE (viii) Brazil 100.00 - Petrobras Logística de Exploração e Produção S.A. - PB-LOG (viii) and (ix) Brazil 100.00 - Liquigás S.A. (viii) Brazil 100.00 - (i) Foreign-Incorporated Companies with non-Brazilian Real consolidated financial statements. (ii) 11.87% interest of 5283 Participações Ltda. (iii) 0.09% interest of Petrobras Gás S. A. - Gaspetro. (iv) 0.05% interest of Downstream. (v) 20% interest of Comperj Participações S.A. (vi) Companies merged into Petróleo Brasileiro S.A. (vii) Acquisition of control (Business combinations). (viii) Direct subsidiaries as from 2012(indirect in 2011) resulting from ownership restructuring. 23 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) Special purpose entities - SPE Country Main activity Charter Development LLC – CDC (i) USA Exploration and Production Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI Brazil Refining PDET Offshore S.A. Brazil Exploration and Production Nova Transportadora do Nordeste S.A. - NTN Brazil Logistics Nova Transportadora do Sudeste S.A. - NTS Brazil Logistics Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras Brazil Corporate (i) Foreign-Incorporated Companies with non-Brazilian Real consolidated financial statements. The consolidation procedures involve combining assets, liabilities, income and expenses, according to their nature and eliminating all intragroup balances and transactions, including unrealized profits arising from intragroup transactions. Reconciliation between the parent company’s shareholders’ equity and net income with the consolidated financial Shareholders' equity Net income Consolidated - IFRS 345,433 332,224 20,959 33,110 Non-controlling interests (2,354) (2,385) 223 203 Deferred expenses, net of income tax 361 636 (287) (212) Parent company - CPC 343,440 330,475 20,895 33,101 4 Summary of significant accounting policies The accounting policies set out below have been consistently applied to all periods presented in these individual and consolidated financial statements. 4.1 Financial assets and liabilities 4.1.1 Cash and cash equivalents Cash and cash equivalents comprise cash in hand, term deposits with banks and short-term highly liquid financial investments that are readily convertible to known amounts of cash, are subject to insignificant risk of changes in value and have a maturity of three months or less from the date of acquisition. 4.1.2 Marketable securities Marketable securities are classified on initial recognition based on the management’s business model for managing those securities as set out below: - Trading securities - financial assets purchased and held for the purpose of resale in the short term and measured at fair value. Interest, inflation indexation charges and gains or losses arising from measurement at fair value are recognized in profit or loss; 24 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) - Held-to-maturity securities - financial assets for which management has the ability and intent to hold until maturity. Held-to-maturity securities are initially recognized at acquisition cost and are carried at amortized cost using the effective interest rate method. Interest and inflation indexation charges are recognized in profit or loss; - Available-for-sale securities - non-derivative financial assets that are classified as available-for-sale or that are not classified in any other category. Available-for-sale securities are measured at fair value. Interest and inflation indexation charges are recognized in profit or loss; and gains or losses arising from measurement at fair value are recognized within other comprehensive income, in the shareholders’ equity and reclassified to profit or loss, in the periods when securities are sold. Trade receivables Trade receivables are initially measured at the fair value of the consideration to be received and, subsequently, at amortized cost using the effective interest rate method and adjusted for credit losses. The Company recognizes a provision for impairment of trade receivables when there is evidence that some of its accounts receivable are uncollectible, due to insolvency, defaults or to a significant probability of a debtor filing for bankruptcy or bankruptcy protection. Loans and financing (Debt) Loans and financing are initially recognized at fair value less transaction costs incurred and, after initial recognition, are measured at amortized cost using the effective interest rate method. Derivative financial instruments and hedge operations Derivative financial instruments are recognized in the statement of financial position as assets or liabilities and are measured at fair value. The gains or losses arising from measurement at fair value of derivative instruments, other than hedging relationships qualified for hedge accounting are recognized in profit or loss as a finance income (finance expense). In hedging relationships which qualify for cash flow hedge accounting, gains or losses relating to the effective portion of the hedge are recognized within other comprehensive income, in the shareholders’ equity and reclassified to profit or loss in the periods when the hedged item affects profit or loss. The gains or losses relating to the ineffective portion are recognized in profit or loss. Inventories Inventories are determined by the weighted average cost method and comprise: - Raw material - mainly comprises crude oil and is stated at the lower of the average cost of crude oil production and imports, and their net realizable value; 25 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) - Products - comprise oil products and biofuels, and are stated at the lower of the average refining or purchase costs and their net realizable value; - Maintenance materials and supplies – comprise materials and supplies used in the operation of the Company and consumed, other than raw material, and are stated at the average purchase cost, not exceeding replacement cost. Net realizable value is the estimated selling price of inventory in the ordinary course of business, less estimated cost of completion and estimated expenses to complete its sale. Imports in transit are stated at the identified cost. Investments in other companies The Company accounts for its investments in jointly controlled entities and associates on which the Company has significant influence over the financial and operating policy decisions by applying the equity method of accounting. In the individual financial statements, the Parent Company also accounts for its investments in subsidiaries by applying the equity method of accounting. Business combinations and goodwill The Company determines on a case-by-case basis whether a transaction is a business combination or an asset acquisition. Combinations of entities under common control are not accounted for as business combinations. Assets acquired and liabilities assumed on a business combination are accounted for by applying the acquisition method, based on which assets and liabilities are measured at their acquisition-date fair values. The excess of the acquisition cost over the acquisition-date fair value of the net assets acquired (the net of the amounts of the identifiable assets acquired and the liabilities assumed) is recognized as goodwill in intangible assets. In the case of a bargain purchase, a gain is recognized in profit or loss when the acquisition cost is lower than the acquisition-date fair value of the net assets acquired. Changes in ownership interest in subsidiaries that do not result in loss of control of the subsidiary are equity transactions. Any excess of the amounts paid/received over the carrying value of the ownership interest acquired/disposed is recognized in shareholders’ equity as an additional paid in capital. Goodwill arising from investments in associates and jointly controlled entities without change of control is accounted for as part of these investments. It is measured by the excess of the consideration transferred over the Company’s interest in net assets’ fair value. Oil and Gas exploration and development expenditures The costs incurred in connection with the exploration, appraisal, development and production of oil and gas are accounted for using the successful efforts method of accounting, as set out below: - C osts related to geological and geophysical activities are expensed when incurred. - Amounts paid for obtaining concessions for exploration of oil and natural gas (capitalized acquisition costs) are initially capitalized. 26 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) - Costs directly associated with exploratory wells pending determination of proved reserves are capitalized within property, plant and equipment. E xploratory wells that have found oil and gas reserves, but those reserves cannot be classified as proved, continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and progress on assessing the reserves and the economic and operating viability of the project is under way. An internal commission of technical executives of Petrobras reviews these conditions monthly for each well, by analysis of geoscience and engineering data, existing economic conditions, operating methods and government regulations. - Costs related to exploratory wells drilled in areas of unproved reserves are expensed when determined to be dry or non-economical (did not encounter potentially economic oil and gas quantities). - Costs related to the construction, installation and completion of infrastructure facilities, such as platforms, pipelines, drilling of development wells and other related costs incurred in connection with the development of proved reserve areas and successful exploratory wells are capitalized within property, plant and equipment and depreciated from the commencement of production as described below. Property, plant and equipment Property, plant and equipment are measured at the cost to acquire or construct, including all costs necessary to bring the asset to working condition for its intended use, adjusted during hyperinflationary periods, as well as by the present value of the estimated cost of dismantling and removing the asset and restoring the site and reduced by accumulated depreciation and impairment losses. Rights over tangible assets to be used in the normal course of business, arising from transactions which transfer substantially all the risks and rewards incidental to ownership of the asset (finance leases) are initially recognized at the lower of the fair value of the assets or the present value of the minimum payments of the contract. Capitalized lease assets are depreciated on a systematic basis consistent with the depreciation policy the Company adopts for property, plant and equipment that are owned. Where there is no reasonable certainty that the Company will obtain ownership by the end of the lease term, capitalized lease assets are depreciated over the shorter of the lease term or the estimated useful life of the asset. Expenditures on major maintenance of industrial units and vessels are capitalized if the recognition criteria are met. These comprise the cost of replacement assets or parts of assets, equipment assembly services, as well as other related costs. Such maintenance occurs, on average, every four years and the respective expenses are depreciated as production costs through the date of the beginning of the following stoppage. Borrowing costs directly attributable to the acquisition or construction of qualifying assets are capitalized as part of the costs of these assets. Borrowing costs of funds borrowed generally are capitalized based on the Company’s weighted average of the cost of borrowings outstanding applied over the balance of assets under construction. Borrowing costs are amortized during the useful life or by applying the unit-of-production method to the related assets. Depreciation, depletion and amortization of proved oil and gas producing properties are accounted for pursuant to the unit-of-production method applied to the depreciable amount of the asset as set out as follows: i) Depreciation (amortization) of oil and gas producing properties, including related equipment and facilities is computed based on a unit-of-production basis over the proved developed oil and gas reserves, applied on a field by field basis; ii) the straight-line method is used for other assets, such as assets with a useful life shorter than the life of the field or related to fields with different development stages. iii) Amortization of amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, such as signature bonus (capitalized acquisition costs) is recognized using the unit-of- production method, computed based on the units of production over the total proved oil and gas reserves, applied on a field by field basis. 27 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) Estimates of reserves, prepared in manner consistent with U.S. Securities and Exchange Commission (SEC) definitions by the Company’s technicians, are reviewed at least annually and on interim basis if material changes occur (for depreciation, depletion and amortization purposes). Except for land (which is not depreciated), other property, plant and equipment are depreciated on a straight line basis. See note 11 for further information about the estimated useful life by class of assets. Intangible assets Intangible assets are measured at the acquisition cost, less accumulated amortization and impairment losses and comprise rights and concessions, including the signature bonus paid for obtaining concessions for exploration of oil and natural gas (capitalized acquisition costs) and the Onerous Assignment Agreement, referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (“Cessão Onerosa”); public service concessions; trademarks; patents; software and goodwill. In the individual financial statements, goodwill arising from investments in subsidiaries, associates and jointly controlled entities is accounted for as part of these investments. Signature bonuses paid for obtaining concessions for exploration of oil and natural gas and amounts related to the Onerous Assignment Agreement are initially capitalized within intangible assets and are transferred to property, plant and equipment upon recognition of proved reserves. Signature bonuses and amounts related to the Onerous Assignment Agreement are not amortized until they are transferred to property, plant and equipment. Intangible assets with a finite useful life, other than amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, are amortized over the useful life of the asset on a straight-line basis. Internally generated intangible assets other than development costs meeting recognition criteria are not capitalized and are expensed as incurred. Intangible assets with an indefinite useful life are not amortized but are tested annually for impairment considering individual assets or cash-generating units. Their useful lives are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment for those assets. If they do not, the change in the useful life assessment from indefinite to finite is accounted for on a prospective basis. 4.8 Deferred Assets The balance of deferred assets as of December 31, 2008 is presented in the individual statement of financial positions for the parent company and will be amortized in up to 10 years, subject to impairment testing in accordance with Law 11,941/09. Impairment Property, plant and equipment and intangible assets with definite useful lives and deferred assets are tested for impairment when there is an indication that the carrying amount may not be recoverable. Assets related to exploration and development of oil and gas and assets that have indefinite useful lives, such as goodwill acquired in business combinations are tested for impairment annually, irrespective of whether there is any indication of impairment. 28 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) The impairment test comprises a comparison of the carrying amount of an individual asset or a cash-generating unit with its recoverable amount. Whether the recoverable amount of the unit is less than the carrying amount of the unit, an impairment loss is recognized to reduce the carrying amount to the recoverable amount. The recoverable amount of an asset or a cash-generating unit is the higher of its fair value less costs of disposal and its value in use. Considering the specificity of the Company’s assets, value in use is generally used by the Company for impairment testing purposes, except when specifically indicated. Value in use is estimated based on the present value of the risk-adjusted (for specific risks) future cash flows expected to arise from the continuing use of an asset or cash-generating unit (based on assumptions that represent the Company’s best estimates), discounted at a pre-tax discount rate. This rate is obtained from the Company’s weighted average cost of capital post-tax (WACC). Cash flow projections are mainly based on the following assumptions: prices based on the Company’s most recent strategic plan; production curves associated with existing projects in the Company's portfolio, operating costs reflecting current market conditions, and investments required for carrying out the projects. For the impairment test, assets are grouped at the smallest identifiable group that generates largely independent cash inflows from other assets or group of assets (the cash-generating unit). Assets related to exploration and development of oil and gas are tested annually for impairment on a field by field basis. Reversal of previously recognized impairment losses is permitted for assets other than goodwill. Leases Leases in which the Company has substantially all the risks and rewards incidental to ownership are recognized as finance lease liabilities. When the Company is the lessor the finance lease is recognized as a receivable. If a lease does not transfer all the risks and rewards, it is classified as an operating lease. Operating leases are recognized as expenses on a straight-line basis over the period of the lease. Decommissioning costs Decommissioning costs are future obligations to perform environmental restoration, dismantle and remove a facility as it terminates operations due to the exhaustion of the area or to economic conditions. Costs related to the abandonment and dismantling of areas are recognized as part of the cost of an asset (associated with the obligation) based on the present value of the expected future cash outflows, discounted at a risk-free credit adjusted rate when a future obligation exists and can be reliably measured. A corresponding provision is recognized as a liability. Unwinding of the discount is recognized as a financial expense, when incurred. The asset is depreciated similarly to other assets, based on the class of the asset. Future decommissioning costs for oil and natural gas producing properties are recognized on a field by field basis, when a field is declared to be commercial and are revised annually. Decommissioning costs related to proved developed oil and gas reserves are depreciated by applying the unit-of-production method, computed based on a unit-of-production basis over the proved developed oil and gas reserves, applied on a field by field basis. 29 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) Income tax (IR) and social contribution on profits (CSLL) Income tax expense for the period comprises current and deferred tax. The Company has adopted the Transition Tax Regime in Brazil (RTT) in accordance with Law 11,941/09 and therefore the taxable profit is computed based on the criteria of Law 6,404/76 before the amendments introduced by Law 11,638/07. Temporary differences arising from the Transition Tax Regime were recognized as deferred income taxes and liabilities. Taxable profit differs from accounting profit due to certain adjustments required by tax regulations. Temporary differences are differences between the tax base of an asset or liability and its carrying amount. Deferred income tax assets and liabilities are recognized for temporary tax differences, available tax losses and tax credits. Deferred tax assets are recognized only to the extent that it is probable that taxable profit will be available against which the deductible temporary differences can be utilized. Employee benefits (Post-Employment) Actuarial commitments related to post-employment benefit plans and health-care plans are recognized as liabilities in the statement of financial position based on actuarial calculations which are revised annually by an independent actuary, using the projected unit credit method, net of the fair value of plan assets, when applicable, out of which the obligations are to be directly settled. The increases in the present value of the obligation resulting from employee service in the current period are recognized in profit or loss. Under the projected credit unit method, each period of service gives rise to an additional unit of benefit entitlement and each unit is measured separately to determine the final obligation. Actuarial gains and losses arising from changes in actuarial assumptions and experience adjustments are recognized over the expected average remaining working lives of the employees participating in each plan, in accordance with the corridor method. Actuarial assumptions related to the variables that will determine the ultimate cost of providing post-retirement benefits include biological and economic assumptions, medical costs estimates, as well as historical data related to expenses incurred and employee contributions. The Company also contributes amounts to defined contribution plans, that are expensed when incurred and are computed based on a percentage over salaries. Share Capital and Stockholders’ Compensation Share capital comprises common shares and preferred shares. Incremental costs directly attributable to the issue of new shares or options are classified as additional paid in capital and shown (net of tax) in shareholders’ equity as a deduction from the proceeds. Preferred shares have priority on returns of capital and dividends, which are based on the higher amount of 3% over the net book value of shareholders equity for preferred shares, or 5% of the share capital for preferred shares. Preferred shares do not grant any voting rights; are non-convertible into common shares and participate under the same terms as common shares, in capital increases resulting from the capitalization of reserves and profits. Dividend distribution comprises dividends and interest on capital determined in accordance with the limits defined in the Company’s bylaws. 30 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) Interest on capital is a form of dividend distribution which is deductible for tax purposes in Brazil. Tax benefits from the deduction of interest on capital are recognized in profit or loss. Government grants A government grant is recognized when there is reasonable assurance that the grant will be received and the Company will comply with the conditions attached to the grant. Government grants are recognized in profit or loss on a systematic basis over the periods in which the Company recognizes the related costs which they are intended to compensate as expenses. Government grants related to assets are initially recognized as deferred income and thereafter are transferred to profit or loss over the useful life of the asset on a straight-line basis. 4.16 Recognition of revenue, costs and expenses Revenue is recognized when it is probable that the economic benefits associated with the transaction will flow to the Company and the amount of revenue and the costs incurred or to be incurred in the transaction can be reliably measured. Revenue is measured at the fair value of the consideration received or receivable for products sold and services provided in the normal course of business, net of returns, discounts and sales taxes. Revenue from the sale of crude oil and oil products, petrochemical products, natural gas, biofuels and other related products are recognized when the Company retains neither continuing managerial involvement nor effective control over the products sold and the significant risks and rewards of ownership have been transferred to the customer, which is usually when legal title passes to the customer, pursuant to the terms of the sales contract. Sales revenues from freight and other services provided are recognized based on the stage of completion of the transaction. Finance income and expense mainly comprise interest income on financial investments and government bonds, interest expense on debt, gains and losses on marketable securities measured at fair value, as well as net exchange and inflation indexation charges. Finance expense does not include b orrowing costs directly attributable to the construction of assets that necessarily take a substantial period of time to become operational, which are capitalized as part of the costs of these assets. Revenue, costs and expenses are recognized on the accrual basis. 4.17 New standards and interpretations N ew standards and amendments to standards and interpretations issued by the International Accounting Standards Board (IASB) effective for annual periods beginning on January 1, 2012, none of which had a significant effect on the consolidated financial statements for 2012, are set out below: Amendments to IFRS 7: “Disclosures: Transfers of Financial Assets”. Amendments to IAS 12 – “Deferred Tax Recovery of Underlying Assets”. It establishes criteria for calculating the tax base of an asset. A number of new standards and amendments to standards and interpretations issued by the International Accounting Standards Board (IASB) are effective for annual periods beginning after January 1, 2012 as set out below. They have not been applied in preparing these consolidated financial statements at December 31, 2012. 31 Petróleo Brasileiro S.A. - Petrobras Notes to the financial statements (Consolidated and Parent Company) (In millions of reais, except when indicate otherwise) Standards Brief description Effective Date (*) Amendment to IAS 1 ‘Financial statement presentation’, regarding other comprehensive income Requires for entities to group items presented in ‘other comprehensive income’ (OCI) on the basis of whether they are potentially reclassifiable to profit or loss subsequently (reclassification adjustments). January 1, 2013 Amendments to IAS 19 “Employee Benefits ” Eliminates the corridor method for recognizing actuarial gains or losses, and require the calculation of finance costs on a net funding basis.
